UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 07-4059


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

LEARLEY REED GOODWIN, a/k/a Goodie, a/k/a Lonnie Ross,

               Defendant - Appellant.



                            No. 07-4060


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

PAULETTE MARTIN, a/k/a Paulette Murphy,      a/k/a   Paulette
Akuffo, a/k/a Paula Murphy, a/k/a Auntie,

               Defendant - Appellant.



                            No. 07-4062


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
LANORA N. ALI, a/k/a La Nora Ali-Gardner,

               Defendant - Appellant.



                            No. 07-4063


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

REECE COLEMAN WHITING, JR., a/k/a Guy Counts, a/k/a Cups,
a/k/a Dino Whiting,

               Defendant - Appellant.



                            No. 07-4080


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

DERREK LEWIS BYNUM, a/k/a Bo,

               Defendant - Appellant.



                            No. 07-4115


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.



                                 2
LAVON DOBIE, a/k/a Becky Parker, a/k/a Theresa Waller, a/k/a
Dobie Parker,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.     Roger W. Titus, District Judge.
(8:04-cr-00235-RWT-3; 8:04-cr-00235-RWT-1; 8:04-cr-00235-RWT-10;
8:04-cr-00235-RWT-6; 8:04-cr-00235-RWT-7; 8:04-cr-00235-RWT-9)


Argued:   September 20, 2011             Decided:   November 2, 2011


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed   in  part,   vacated   in  part,   and  remanded with
instructions by unpublished opinion.     Judge Duncan wrote the
opinion, in which Judge Motz and Judge Gregory joined.


ARGUED: Marc Gregory Hall, HALL & CHO, PC, Rockville, Maryland;
Alan Dexter Bowman, Newark, New Jersey; G. Alan DuBois, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellants. Anthony William Vitarelli, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.     ON BRIEF: Michael
D. Montemarano, MICHAEL D. MONTEMARANO, PA, Elkridge, Maryland,
for Appellant Martin; Anthony D. Martin, ANTHONY D. MARTIN, PC,
Greenbelt, Maryland, for Appellant Goodwin; Timothy S. Mitchell,
LAW OFFICE OF TIMOTHY S. MITCHELL, Greenbelt, Maryland, for
Appellant Bynum.    Rod J. Rosenstein, United States Attorney,
Deborah A. Johnston, Bonnie S. Greenberg, Stefan D. Cassella,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland; Lanny A. Breuer, Assistant
Attorney General, Greg D. Andres, Acting Deputy Assistant
Attorney   General,   Daniel   Steven  Goodman,    UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 3
DUNCAN, Circuit Judge:

      Learley      Goodwin,     Paulette         Martin,     Lanora        Ali,     Reece

Whiting,    Jr.,     Derrek    Bynum,       and    Lavon    Dobie      (collectively

“Appellants”) were tried together and convicted of conspiracy

and other offenses in relation to the distribution of narcotics.

On appeal, Appellants raise numerous claims, both collectively

and individually, challenging their convictions and sentences. 1

For   the   reasons   that     follow,      we    affirm    the   judgment        of   the

district court except as to Dobie’s sentence, which we vacate.

We remand the case to the district court for resentencing.



                                           I.

      This case, involving a large number of individuals over an

extended    period     of     time,   has        produced    a    complex         factual

background.       While Appellants bring multiple claims on appeal,

oral argument focused on the claims of three appellants: Ali,

Whiting,    and    Dobie.      One    of       these   claims     is   a    collective

challenge, whereas the rest are individual to Ali, Whiting, and

Dobie, respectively.          We have considered Appellants’ remaining


      1
       Goodwin, Martin, Bynum, and Dobie also challenge the
forfeiture of their assets pursuant to 21 U.S.C. § 853.    The
same appellants, sans Dobie, bring identical challenges to the
forfeiture in a subsequently filed appeal.    We address these
challenges to the criminal forfeiture in a separately filed
opinion in Case No. 10-5301.


                                           4
claims on appeal and conclude they lack merit.                            Therefore, for

ease    of    reference,    we    set      forth    the    facts       relative      to    Ali,

Whiting, and Dobie, who make the arguments warranting the most

extensive,      individualized            discussion.       We     provide      additional

information as necessary.

                                             A.

       This case involves a large drug trafficking organization

that     supplied      drugs     throughout         the    District        of     Columbia,

Maryland, and Virginia.              Paulette Martin was the key player in

this     organization.           Martin      acted    as     a    major     drug      supply

intermediary,         connecting      wholesale      drug     suppliers         to   street-

level        retail    dealers.             From     March        until     June          2004,

investigators, acting with court authorization, tapped Martin’s

phone     lines.         Based       on     information       gathered       from         those

intercepts and ensuing investigations, authorities arrested over

thirty       individuals       and    executed       more        than     twenty      search

warrants.

       Ali, Whiting, and Dobie were connected to the organization

in different ways.         Ali was a close friend and drug customer of

Martin’s.       Over the period of the investigation, Ali contacted

Martin by phone an average of three times per day.                              Authorities

intercepted numerous phone calls during which Ali sought drugs

from    Martin.        Authorities         also    recorded      Ali    discussing         with

Martin the arrests of other members of the conspiracy.                                During

                                              5
the investigation, intercepted calls indicated that Martin was

becoming concerned that authorities would raid her residence and

that she had decided to relocate her drug business from her

residence         to   a    performing        arts     school     that        she     owned.

Subsequently, surveillance cameras captured Ali helping Martin

move bags from Martin’s residence to the performing arts school.

Ali   also    stored       in   her    home    a    locked    suitcase       belonging     to

Martin.       Upon     raiding        Ali’s    residence,      inside        the    suitcase

authorities discovered $129,600 in currency and several papers

bearing Martin’s name.

      Whiting was another drug customer of Martin’s.                          In addition

to buying drugs from Martin, Whiting also purchased drugs for

resale from another member of the conspiracy, Emilio Echarte,

one of Martin’s drug suppliers.                    To repay a debt owed to Echarte

relating to the resale of drugs, Whiting drove Echarte to pick

up drugs from a bus arriving in Virginia.

      Dobie       purchased     heroin    and       cocaine    from    Martin       for   the

purpose      of    resale.       Authorities         recorded     Dobie      on     multiple

occasions         discussing      with        Martin     the    resale         of     drugs.

Authorities        also    recorded      Dobie       discussing       with    Martin      the

arrest of another member of the conspiracy.                       Authorities raided

Dobie’s residence on June 1, 2004, and found 11.65 grams of

heroin, drug paraphernalia, and two handguns.



                                              6
                                                B.

     Count    One     of      the     indictment        on     which    they    were      tried

charged Ali, Whiting, and Dobie with violating 21 U.S.C. § 846

by conspiring among themselves and with others to distribute and

possess    with   intent       to     distribute        five    kilograms      or    more   of

cocaine, one kilogram or more of heroin, and fifty grams or more

of cocaine base, in violation of 21 U.S.C. § 841.                              Count Sixty-

One of the indictment charged Dobie with possession of a firearm

in furtherance of a drug trafficking conspiracy, in violation of

18 U.S.C. § 924(c).             The indictment also charged Ali, Whiting,

and Dobie with multiple counts of using a communication facility

in the commission of a felony.

     On     August       31,        2006,       after    42      days     of     trial      and

deliberations,       a     jury     convicted         Ali,     Whiting,    and      Dobie   on

multiple    counts       related       to       the   drug    conspiracy.           The   jury

convicted    each     on      Count    One       of   the    indictment,       as    well   on

multiple     counts      of    using        a     communication         facility     in     the

commission of a felony.               The jury also convicted Dobie on Count

Sixty-One.

     The district court sentenced Ali to a total of 120 months’

imprisonment, Whiting to life imprisonment, and Dobie to 206

months’ imprisonment.             This appeal followed.




                                                 7
                                        II.

     Ali,    Whiting,        and     Dobie       collectively    challenge       the

admission    of     expert       testimony        from   government     witnesses

regarding    drug     trafficking          methods.          Individually,       Ali

challenges   her     §     841     conviction       on   Count   One.        Dobie

individually challenges her § 924(c) conviction on Count Sixty-

One as well as her sentence on Count One.                    Also individually,

Whiting challenges the adequacy of the notice provided to him

regarding the government’s intention to seek enhancement of his

sentence pursuant to 21 U.S.C. § 841, based on previous drug

offense convictions.       We address each of these claims in turn.

                                        A.

     We first consider the collective argument that the district

court erred by allowing two government witnesses to testify both

as fact and expert witnesses without properly bifurcating their

testimony.    We review a district court’s decisions regarding

expert testimony     for     abuse    of       discretion.    United    States   v.

Baptiste, 596 F.3d 214, 222 (4th Cir. 2010).

     Detectives Christopher Sakala and Thomas Eveler were two of

three case agents who led the investigation that culminated in

the arrests of Appellants.            Beyond the investigation related to

this case, at the time of trial, Sakala and Eveler had years of

experience investigating drug trafficking conspiracies, which,

combined, included engaging in thousands of drug transactions,

                                           8
dealing with numerous informants, and participating in dozens of

wiretap investigations.

      On June 13, 2006, Sakala testified for the government as a

fact witness.      Sakala described, inter alia, the progression of

the   investigation,    the    use    of       wiretaps,    and   the    intercepted

phone conversations.        Sakala returned to the stand a week later,

on June 20, 2006, and gave extensive expert testimony.                            Upon

returning to testify, the government walked Sakala through his

narcotics background and training to lay the foundation for his

expert testimony.       The purpose of Sakala’s expert testimony was

to aid the jury in interpreting the intercepted calls presented

to it.     Sakala gave his expert opinion, for example, as to the

true meaning of code words used by members of the conspiracy in

their recorded phone conversations.

      While not entirely clear from the record, it appears that

Eveler first testified as a fact witness on July 19, 2006, and

then returned to the stand to testify as an expert witness on

July 25, 2006.      Eveler’s testimony was very similar to that of

Sakala’s.

      Appellants    argue      that   the        district    court      abused    its

discretion    in   allowing     the   dual-role        testimony        because   the

“factual    testimony    was    not   bifurcated       or    delineated      in   any

fashion from [the] expert/opinion testimony, and was not in any



                                           9
way differentiated as to its sourcing or basis.”                               Appellants’

Br. 68.

       In Baptiste, this court outlined four safeguards concerning

bifurcation       and        delineation    that      a     district       court      should

consider in exercising its discretion to allow dual-role fact

and opinion testimony.               596 F.3d at 224.                 First, a district

court may give a cautionary instruction to the jury reminding

the jury that it is up to it to determine the weight given to

testimony.        Id.     Second, defense counsel may cross-examine the

agent about his expert opinion, enabling the defense to clarify

the role of the witness at that point in the trial.                            Id.    Third,

the government is required to establish a proper foundation for

the    witness’s        expertise.        Id.       Fourth,       the    government        may

distinguish       expert       opinion    testimony        from    fact    testimony        by

prefacing a witness’s expert testimony with a request that he

base his answers on his expertise.                   Id.    We also noted that, in

addition     to   these       safeguards,       a   district       court   could      reduce

juror confusion “by requiring the witness to take separate trips

to the stand in each capacity.”                 Id. at 225 n.9.

       It is clear from the record and not disputed by appellants

that   (1)   the    district        court    instructed         the     jury   as     to   its

discretion    in    weighing        testimony,       (2)    defense       counsel      cross-

examined     Sakala          and   Eveler    in      both       capacities,         (3)    the

government     laid      a    proper     foundation       for     Sakala   and       Eveler’s

                                            10
expert      testimony,          and        (4)     the     government           prefaced       its

questioning of Sakala and Eveler in their expert capacities by

asking     them    to    base      their       answers     on   their         expertise.       The

district court and the government thus utilized each safeguard

enumerated in Baptiste.               The government also took the additional

step of having Sakala and Eveler take separate trips to the

stand--in each instance approximately a week apart--to clearly

separate their fact testimony from their opinion.                                    Accordingly,

we find no abuse of discretion in the admission of Sakala and

Eveler’s testimony.

                                                  B.

      We    now     turn      to      the        consideration          of     the    individual

arguments     on    appeal.           We    begin      with     Ali’s        challenge    to   her

conviction on Count One, for conspiracy to distribute narcotics.

Ali advances two arguments in support of this challenge.                                   First,

Ali argues that there was insufficient evidence to support the

conviction.         When reviewing a challenge to the sufficiency of

the   evidence          underlying         a     conviction,        we       are     limited   to

determining        whether,      viewing         the     evidence       and    the     reasonable

inferences to be drawn therefrom in the light most favorable to

the government, the evidence adduced at trial could support any

rational     determination            of    guilty       beyond     a    reasonable        doubt.

United States v. Young, 609 F.3d 348, 354-55 (4th Cir. 2010).

In the alternative, Ali argues--for the first time on appeal--

                                                  11
that there was a fatal variance between the conduct charged in

Count One, the evidence introduced at trial as to Count One, and

the district court’s jury instruction on Count One.                             Because Ali

did not raise this argument in the district court, it is subject

to plain error review.               See United States v. Jeffers, 570 F.3d

557,   567    (4th        Cir.    2009).       To     show    plain   error,      Ali    must

“identify an error that is plain and that substantially affects

[her] rights.”           Id.     We consider each argument in turn.

                                               1.

       Ali first argues that the evidence presented to the jury

showed only that she and Martin had a buyer/seller relationship.

She contends the evidence was insufficient to connect her to the

conspiracy and thus was insufficient to support her conviction

on Count One.

       In   United        States    v.    Strickland,        245   F.3d   368    (4th    Cir.

2001), this court laid out what the government must prove to

connect      an        individual    to    a    drug      conspiracy.           First,    the

government must prove the existence of the drug conspiracy.                               Id.

at 385.      “Once a conspiracy has been proved, the evidence need

only establish a slight connection between any given defendant

and the conspiracy to support conviction.”                         Id.    The government

can establish such a connection by showing that a defendant had

knowledge         of     the   conspiracy       and       knowingly      and    voluntarily

participated in the conspiracy.                     Id.    This connection need only

                                               12
be “slight” because “a defendant need not have knowledge of all

of . . . the details of the conspiracy, and . . . may be

convicted despite having played only a minor role.”                           Id.

        Ali does not contend that the government failed to prove

the existence of the drug conspiracy described in Count One.                               We

therefore focus on Ali’s connection to that conspiracy.                                    The

evidence,       when    viewed    in    the        light    most       favorable    to     the

government, showed that Ali had frequent contact with Martin, on

the order of several times daily, and discussed with Martin the

arrests of other coconspirators.                     It was reasonable to infer

from this evidence that Ali had knowledge of the conspiracy.

        The evidence also showed that Ali held drug proceeds for

Martin and aided in the relocation of Martin’s drug business

when    Martin       feared    detection.           From    this       evidence,    it     was

reasonable to infer that Ali knowingly and voluntarily played at

least a minor role in the drug conspiracy.                        See United States v.

Collazo,       732    F.2d    1200,    1205    (4th    Cir.       1984)      (holding    that

knowing    and       voluntary   participation         in     a    conspiracy       “can    be

shown     by    circumstantial         evidence        such       as    [a    defendant’s]

relationship with other members of the conspiracy, the length of

this association, [the defendant’s] attitude, conduct, and the

nature of the conspiracy”).               Accordingly, we conclude that the

evidence presented at trial was sufficient to support the jury’s



                                              13
conclusion     that    Ali   was     involved     in    the    drug    distribution

conspiracy as more than a mere purchaser of drugs.

                                        2.

      Ali alternatively argues that, although she was charged in

Count One for participating in a single, large conspiracy, the

evidence   established       two    separate     conspiracies:        one   uncharged

conspiracy between only Ali and Martin, and a larger conspiracy

charged in Count One between Martin and the other co-defendants.

Ali   contends    that    this     created   a   fatal    variance     between    the

indictment and the proof at trial and that the district court

compounded this variance by failing to instruct the jury that it

must acquit her if it found two distinct conspiracies.

      A fatal variance occurs “[w]hen the government, through its

presentation of evidence and/or its argument, or the district

court, through its instructions to the jury, or both, broadens

the   bases      for     conviction     beyond         those   charged       in   the

indictment.”      United States v. Randall, 171 F.3d 195, 203 (4th

Cir. 1999).      To determine if a variance occurred between Count

One and the evidence as it relates to Ali, we must compare that

evidence to what is necessary to prove a single conspiracy.

      In United States v. Johnson, 54 F.3d 1150 (4th Cir. 1995),

this court explained that “[a] single conspiracy exists when the

conspiracy had the same objective, it had the same goal, the

same nature, the same geographic spread, the same results, and

                                        14
the same product.”           Id. at 1154 (internal quotations omitted);

see also Jeffers, 570 F.3d at 568 (“[A] drug conspiracy may

‘result[] in only a loosely-knit association of members linked

only    by    their      mutual   interest         in     sustaining        the    overall

enterprise of catering to the ultimate demands of a particular

drug consumption market.’” (quoting United States v. Banks, 10

F.3d 1044, 1054 (4th Cir. 1993)).

       The   record     is   sufficient       to   show       that    Ali   knew   of   the

existence of the larger conspiracy and knowingly participated in

it.    As noted above, Ali’s discussion with Martin of the arrests

of other members of the conspiracy demonstrated her knowledge of

the larger conspiracy in which Martin was involved.                                As also

noted above, Ali assisted Martin by helping Martin relocate her

drug business and by safeguarding Martin’s drug proceeds.

       In    sum,    the     evidence    showed         Ali    knew    of    the    larger

conspiracy in which Martin was involved and helped Martin in her

attempt      to     avoid     detection--and            thus    aided       that    larger

conspiracy--by          relocating      the    drug       business.           Given     the

inferences to be drawn in favor of the government, this evidence

was sufficient to demonstrate that Ali was knowingly pursuing

the same objective as all other members of the drug trafficking

conspiracy charged in Count One: aiding drug distribution in the

Washington,       DC,    area.    Thus,       there      was    no    variance     between



                                          15
either    the   proof    at    trial        or     the   jury    instruction        and   the

conduct charged in Count One.

                                             C.

      We next consider Dobie’s challenge to the sufficiency of

the evidence supporting her conviction on Count Sixty-One for

possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c).                       As we have set out,

on a sufficiency challenge, our review is limited to determining

whether the evidence, viewed in the light most favorable to the

government and with all reasonable inferences drawn in favor of

the   government,       supports       a    rational      determination        of    guilty

beyond a reasonable doubt.

      Dobie begins by correctly noting that Count Sixty-One lists

the conspiracy charged in Count One as the predicate offense for

the   violation    of    §     924(c).           Dobie    does    not    challenge        her

conviction on Count One and does not dispute that her possession

of the firearms was contemporaneous with the drug conspiracy

charged    in    Count    One.             Dobie    insists,      however,     that       the

government      failed    to     put       forward       proof    to    show   that       her

possession of the firearms was in furtherance of the conspiracy

charged in Count One.            Because authorities found the firearms

near drugs, viz. 11.65 grams of heroin, Dobie assumes that to

show that her possession of the firearms was in furtherance of

the conspiracy charged in Count One, the government was required

                                             16
to prove that the drugs found with the firearms were connected

to that drug conspiracy.          Proceeding from this assumption, Dobie

claims    that   she    was   involved    in    multiple    drug      conspiracies

beyond the one charged in Count One and that the government

failed to provide sufficient evidence to show the heroin found

with the firearms was a part of the predicate conspiracy charged

in Count One rather than one of the other conspiracies.                   Without

this connection, Dobie argues, the government could not show

that her possession of the firearms was in furtherance of the

conspiracy charged in Count One.

       The government responds to Dobie’s argument by proceeding

from the same assumption that the nexus between the firearms and

the    conspiracy     charged    in   Count    One   must   be   established   by

connecting the heroin found in proximity to the firearms to the

drug     conspiracy    charged    in    Count    One.       To   do    this,   the

government relies on a recording of a phone call between Dobie

and Martin--the leader of the conspiracy charged in Count One--

that took place three weeks before the firearms and heroin were

seized.     In this phone call, Martin sought heroin for another

person and inquired whether Dobie had any in her possession.

Dobie responded that while she recently had as much as 50 grams

of heroin in her possession, she had sold some and at the time

of the call had only “10 or 15” grams remaining.                       J.A. 1052.

Dobie and Martin then negotiated over the price.                 The government

                                         17
argues    that      because   the    amount    of    heroin   seized   at    Dobie’s

residence was 11.65 grams, and three weeks prior to this seizure

Dobie was discussing selling through Martin “10 or 15” grams of

heroin, a reasonable finder of fact could rationally conclude

that the heroin found at Dobie’s residence was the same heroin

discussed in the phone call.                  The finder of fact could thus

connect the heroin to the conspiracy charged in Count One.                     With

this connection made, it is argued, a sufficient nexus exists

between the firearms found in proximity to the heroin and the

conspiracy charged in Count One.

        Dobie does not challenge the possible existence of this

connection but instead argues that to find such a connection

would require a jury to pile inference upon inference, and thus,

such a connection is insufficient to support a finding of guilty

beyond a reasonable doubt.

     Although the government’s argument is tenable, we need not

reach     it   to     find    the    evidence       underlying     Dobie’s    924(c)

conviction to be sufficient.              We have held that, in making the

factual    determination        whether    a    defendant’s      possession    of   a

firearm was “in furtherance” of the predicate drug trafficking

crime, under § 924(c), “the fact finder is free to consider the

numerous ways in which a firearm might further or advance” the

conspiracy,         including       by   providing      security     during    drug

transactions and helping defend turf.                  United States v. Lomax,

                                          18
293 F.3d 701, 705 (4th Cir. 2002). 2                 Indeed, in Jeffers, we found

sufficient evidence to uphold a § 924(c) conviction where no

firearms    or     drugs     were     seized    from   the   defendant,       let   alone

together.        570 F.3d at 565-66.           We upheld the conviction because

the     evidence       showed    that     the       defendant   possessed       various

firearms at different points during the time he participated in

the conspiracy and also showed that the defendant was willing to

use a firearm in self-defense should it become necessary.                             Id.

at 565-66.

      Applying         our   precedent,        we   conclude    that    the    evidence

presented by the government is sufficient to sustain Dobie’s §

924(c) conviction.             Dobie does not deny that she possessed the

firearms, or that she was involved in the conspiracy charged in

Count     One,    or    that    she    possessed       the   firearms    during     that

conspiracy.        Once these facts were established, the jury was

“free to consider the numerous ways in which” Dobie’s firearms

could have furthered this conspiracy.                   It would be rational for

a   juror    to    conclude,        for   example,      that    the    possession     of

firearms by some of its members made the conspiracy, as a whole,


      2
        As Lomax relates to Dobie’s and the government’s
arguments, it stands for the proposition that while evidence
showing that a firearm possessed by a defendant was found near
drugs involved in the predicate offense may be sufficient to
sustain a § 924(c) conviction, 293 F.3d at 705, it is not
necessary.


                                           19
more    secure.         In    addition,     the       evidence      showed    that   Dobie

participated       in   the    conspiracy        as   a    retail    dealer    of    drugs.

Given    the   dangers       facing    a   street-level          drug   dealer,      it   is

rational to believe that her possession of the firearms aided

her    in   this   enterprise.          Under     the      deferential       standard     of

review we accord jury findings, there was sufficient evidence

that Dobie’s possession of the firearms furthered the goals of

the conspiracy as necessary to support a § 924(c) conviction.

                                            D.

       We next consider Dobie’s challenge to her sentence for her

conviction on Count One.              Review of any sentence proceeds in two

steps.       First,     we    must    determine       whether     the   district     court

committed any procedural error, such as improperly calculating

the guidelines range or failing to adequately explain the chosen

sentence.      United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).      If we conclude that the district court has not committed

procedural error, “we consider the substantive reasonableness of

the    sentence    imposed      under      an    abuse-of-discretion          standard.”

Id. (internal quotations omitted).

       As   relevant     to    this    appeal,        at   her   sentencing     hearing,

Dobie requested two downward adjustments to her offense level

for Count One.          Dobie requested a “minimal role” reduction of

four points or, alternatively, a “minor role” reduction of two



                                            20
points. 3      The relevant portion of the sentencing hearing begins

with the district court stating, “In this case I conclude that

[Dobie] is not entitled to a reduction [f]or a mitigating role.” 4

J.A.       2954.       The    district       court       proceeds      from   this   general

statement to reject Dobie’s “argument in support of a four level

reduction” because “it is clear that Ms. Dobie obtained drugs

from Ms. Martin . . . for resale, and I conclude that she’s not

entitled to a reduction for a minimal role.”                                  J.A. 2954-55.

Thus, the district court rejected Dobie’s request for a minimal

role       adjustment        but   at   no    point       specifically        addressed    or

rejected      Dobie’s        request    for    a     minor      role    adjustment.       The

district court went on to calculate an offense level of 28 for

Count One.         This, combined with a criminal history category of

V,   yielded       a   guidelines       range       of    130    to    162    months.     The

district court sentenced Dobie to 146 months’ imprisonment on

Count One.




       3
       Section 3B1.2 of the United States Sentencing Guidelines
describes these adjustments.
       4
       The court reporter transcribed the district court as
saying, “not entitled to a reduction or a mitigating role”
(emphasis added). Based on the context of the district court’s
consideration, we believe this to be a scrivener’s error. See,
e.g., J.A. 2953-54 (quoting the district court as saying Dobie
“also contends there should be an adjustment for a mitigating
role” (emphasis added)).


                                               21
        Dobie argues that the district court committed procedural

error    by     failing      to       consider      her   request      for    a    minor    role

adjustment in calculating her sentencing guidelines range.

      In Carter, this court held that a district court commits

procedural error requiring remand when it fails to justify an

aspect     of    a     defendant’s            sentence        “with    an    individualized

rationale.”           564    F.3d      at     328-29.      Here,      the    district      court

failed    to     provide      an       individualized         rationale      for    rejecting

Dobie’s    request      for       a    minor     role     adjustment.         Therefore,         we

vacate    Dobie’s       sentence         as    to     Count    One    and    remand    to       the

district court for resentencing for the purpose of considering

Dobie’s request for a minor role adjustment.

                                                 E.

      We next consider Whiting’s argument that the information

filed    by     the    government           advising      Whiting     that    it    would        be

pursuing an enhanced sentence pursuant to 21 U.S.C. § 841 failed

to provide him adequate notice as required by 21 U.S.C. § 851.

We   review     de    novo    questions          regarding      the    adequacy       of    a    21

U.S.C. § 851 notice.                   See United States v. Ladson, 643 F.3d

1335, 1341 (11th Cir. 2011).

      As it relates to Whiting’s sentence for his conviction on

Count One, 21 U.S.C § 841 provides that anyone so convicted

after “two or more prior convictions for a felony drug offense

have become final, . . . shall be sentenced to a mandatory term

                                                 22
of life imprisonment.”             21 U.S.C. § 841(b)(1)(A).             A “felony

drug offense” is “an offense that is punishable by imprisonment

for more than one year under any law of the United States or of

a State or foreign country that prohibits or restricts conduct

relating to narcotic drugs.”               Id. at § 802(44).            Section 851

establishes a prerequisite for such enhancement, requiring the

government, prior to trial, to file an information “stating in

writing the previous convictions to be relied upon.”                     Id. at       §

851(a)(1).

     Here, the government filed an information prior to trial

informing    Whiting      that    it     intended   to    rely    on    five    prior

convictions to enhance his sentence pursuant to § 841.                         Because

the relevant part of § 841 requires proof of two convictions, we

focus   on   only    two    of     the    five    convictions     listed       in   the

information.        The    information      noticed   a    “[c]onviction        for   a

heroin offense for which [Whiting] was sentenced to 186 months’

incarceration, which was later reduced pursuant via a Rule 35

[sic] to 72 months’ incarceration, in the Eastern District of

Virginia,    Docket       No.    94CR00108-101      (Ellis,      J.)”    (“Virginia

conviction”).        J.A.       506.      The    information     also    noticed      a

“[c]onviction for possession of cocaine in Mexico, Docket Number

153/84 (Chavez, J[.]), on or about February 1, 1986, for which

[Whiting] received a sentence of eight years, three months [sic]

incarceration”      (“Mexico      conviction”).          Id.     Attached      to   the

                                          23
information was an uncertified copy of the final judgment from

the Virginia conviction.

      Whiting argues that the information filed by the government

failed   to   provide     him    adequate      notice      of    these   convictions

because the information did not come with certified copies of

the records of convictions attached.

     For an information to provide adequate notice as required

by § 851, it must contain sufficient information to allow a

defendant an opportunity “to identify [each] prior conviction

and make an informed decision about whether to challenge the

substance of the information.”                United States v. Severino, 316

F.3d 939, 943 (9th Cir. 2003); accord United States v. Beasley,

495 F.3d 142, 149 (4th Cir. 2007) (noting that the purpose of

such an information is to give “the defendant an opportunity to

challenge     the   use   of    the   prior     convictions        and   to    prevent

sentencing     errors”).        We    have     found      no    authority     for    the

suggestion     that     adequate      notice    requires        the   provision       of

certified copies of the judgment.

     The information filed by the government contained the date,

docket   number,      judge,    and   sentence      for    both    the   Mexico      and

Virginia convictions.          We conclude that these data were adequate

to   allow    Whiting     to    identify      the   convictions       and     make    an

informed decision about whether to challenge their existence.

Thus, the notice provided by the government satisfied § 851.

                                         24
                                   III.

     For the foregoing reasons, we affirm the district court in

all respects except as to the denial of Dobie’s request for a

minor   role   adjustment   in   calculating   her   sentence   for   her

conviction on Count One.         We vacate Dobie’s sentence on Count

One and remand to the district court for further proceedings

consistent with this opinion.

                                                    AFFIRMED IN PART,
                                                 VACATED IN PART, AND
                                           REMANDED WITH INSTRUCTIONS




                                    25